DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Note: The amended claim set has every limitation underlined in claim 1. It is not a proper format. For the purpose of compact prosecution, the examiner is examining the claims and would like the Applicant to review the MPEP section as partly stated below. 
“All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used”.  Please see MPEP 714 for all of the requirements.  

Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “the said impervious flexible pocket” multiple times.  It should be amended to read as --said impervious flexible pocket--. The claim  
Claim 1 recites the limitation “the said rupturable bladder" in line 6.  It should be amended to read as “said rupturable bladder”.
Claim 1 recites the limitation "the said flexible affixing tabs" in line 9.  It should be amended to read as --said flexible affixing tabs--.
Claim 1 recites the limitation “the said skin adhesion material " in line 10.  It should be amended to read as --said skin adhesion material--.
Claim 1 recites the limitation "the said flexible affixing tabs" in line 9.  It should be amended to read as --said flexible affixing tabs--.
Claim 1 recites the limitation “the bottom part " in line 13.  It should be amended to read as --a bottom part--.
Claim 1 recites the limitation "the said flexible film" in line 17.  It should be amended to read as -- said flexible film --.
Claim 2 includes two period. Each claim must only end with one period. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation “an adhesive means for attaching said flexible affixing tabs to said impervious flexible pocket is done by heat sealing”. The specification only discloses “The affixing skin adhesion tab 3 and the two impervious sheets 7 and 8 are then sealed 9 together on the bottom end of the impervious pocket 2” [0007] of the instant disclosure. The Applicant failed to mention the term “heat sealing” in the disclosure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite “an adhesive means for attaching said flexible affixing tabs to said impervious flexible pocket is done by heat sealing” in line 15-16. The originally filed specification does not provide support for such amendment. The examiner notes the specification only talks about seal and the term heat sealing is absent in the specification. The closest portion of the specification was found to be paragraph 007 which discloses “The affixing skin adhesion tab 3 and the two impervious sheets 7 and 8 are then sealed together on the top end of the impervious pocket 2 also known as the reaction chamber”.  However, the specification does not teach or suggest that the seal is done by heat sealing. Due to the absent of the term “heat sealing” and the lack of any suggestion in the specification to support the sealing is done by heat make the limitation a new matter.
Claim 3-5 depend on claim 1 and therefore are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 recites “flexible affixing tabs that allow for hands free treatment, comprised of a flexible film, such as a Polyurethane film” in line 8-9. For examination purpose, the claim language only needs the flexible film.
Claim 1 recites “another said flexible affixing tab is attached to the bottom part of the said impervious flexible pocket, opposite one another” in line 12-14. The Applicant failed to disclose how many flexible affixing tabs that are claimed. It is unclear to the examiner what another said flexible affixing tab is referring. The examiner suggests to clarify that. 
Claim 3-5 depend on claim 1 and therefore are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Whitely (US 2014/0371828) in view of Maxim (US 5,887,437).
Regarding claim 1,  Whitely discloses a Self-Adhesive Cold Pack comprising (fig.1): a. an impervious flexible pocket also known as a sealed reaction chamber comprised of two equally cut sheets of flexible impervious material (fig.1; a water-tight sealed envelope 14, see also [0022]), that are ultimately sealed together on all four sides forming the said impervious flexible pocket (fig.1; heat sealed seams 16, see also [0022]); the said impervious flexible pocket is further comprised of another pocket also known as a rupturable bladder (fig.2; water-tight frangible container 26): the said rupturable bladder is within the said imperviously flexible pocket, but not attached to the said impervious flexible pocket (fig.2, it is clear that frangible container 26 is placed in envelop 14 un a way that can be ruptured when the envelop 14 fold. This should that the two bags are not attached in a fixed manner). Whitely teaches having the cold pack 30 includes a strap 32 having a fixed end 34 heat-bonded between overlapping portions of the plastic sheet, which form the envelope 14, at one of the heat-sealed seams 35 [0035]. Whitely teaches the use of heat-sealing process to attach different part of the cold pack 30 including the attaching the strap 32 to the envelop (The cold pack 30 includes a strap 32 having a fixed end 34 heat-bonded between overlapping portions of the plastic sheet, which form the envelope 14, at one of the heat-sealed seams 35, see [0035]).  The strap 32 allows a hand free treatment. However, whitely does not disclose flexible affixing tabs comprised of a flexible film. such as a Polyurethane film. each said flexible affixing tab is coated on one side with a skin adhesion material, the said skin adhesion material is covered with a skin adhesion protective cover releasing film paper, the said flexible affixing tabs are attached to the top part of the said impervious flexible pocket and another said flexible affixing tab is attached to the bottom part of the said impervious flexible pocket, opposite one another, c. and d. a skin adhesive material placed on the said flexible film to temporarily adhere said cold pack to the skin.
Maxim teaches a self-adhering cold pack that includes flexible affixing tabs (mounting tabs 26) comprised of a flexible film (fig.2), such as a Polyurethane film. each said flexible affixing tab is coated on one side with a skin adhesion material (the adhesive 34 between bandage 14 and base sheets 36), the said skin adhesion material is covered with a skin adhesion protective cover releasing film paper (base sheets 36), the said flexible affixing tabs are attached to the top part of the said impervious flexible pocket (the mounting tabs 26 is attached to the top envelop 12) and another said flexible affixing tab is attached to the bottom part of the said impervious flexible pocket (the base sheets 36 is attached to the edge of the bottom envelop 12), opposite one another (fig.2), c. and d. a skin adhesive material placed on the said flexible film to temporarily adhere said cold pack to the skin. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Whitely with affixing tabs on the opposite side of envelop as taught by Maxim for the purpose of holding the cold pack in a stable manner. 
Regarding claim 3, Whitely in view Maxim teaches the Self-Adhesive Cold Pack of Said claim 1 wherein said cooling agent is made up of a first and second component. An endothermic reaction occurs when said first and said second component are mixed ([0020] of Whitely).
Regarding claim 4, Whitely in view Maxim teaches the Self-Adhesive Cold Pack of claim 3 wherein said first component is water and said second component is ammonium nitrate ([0020] of Whitely).
Regarding claim 5, Whitely in view Maxim teaches the Self-Adhesive Cold Pack of claim 3 wherein said first component is water and an alternative said second component is ammonium chloride (abstract of Whitely).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794